Citation Nr: 1142566	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  08-08 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to recognition as the Veteran's surviving spouse for the purpose of basic eligibility to Dependency and Indemnity Compensation (DIC), death pension and accrued benefits.

2.  Entitlement to service connection for the Veteran's cause of death.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1952 to July 1956 and from January 1966 to May 1982.  He died in May 2005.  The appellant seeks recognition as the Veteran's surviving spouse for relevant benefit purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 administrative decision, denying the appellant status as the Veteran's surviving spouse, and a September 2006 rating decision, denying service connection for the Veteran's cause of death, respectively of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama.  

On her March 2008 Appeal to Board of Veterans' Appeals (VA Form 9), the appellant requested a Board hearing related to her present appeal; however, in June 2009, prior to such hearing she properly withdrew this request.  

The issue of entitlement to service connection for the Veteran's cause of death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant and the Veteran married in June 1969 and divorced in June 1988.  

2.  The Veteran died in December 2005.

3.  The Veteran and the appellant entered into a valid common-law marriage, after their June 1988 divorce but prior to his December 2005 death.  

4.  After entering into a valid common-law marriage, the Veteran and the appellant openly, publicly and continuously resided as husband-and-wife until his December 2005 death.  


CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse for the purpose of receiving VA benefits have not been met.  38 U.S.C.A. §§ 101(3), 103, 1102, 1304 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.352, 3.53 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the appellant's claim seeking recognition as the Veteran's surviving spouse for the purpose of VA benefits.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

The appellant seeks to recognition as the Veteran's surviving spouse for VA benefits purposes.  As articulated in an October 2006 statement, the appellant maintains that she and the Veteran were legally divorced but subsequently established a valid common law marriage and continuously lived together as husband-and-wife until his death.  

The law provides that certain VA benefits may be provided to the surviving spouse of the Veteran.  38 U.S.C.A. §§ 1304, 1310, 1311, 1318, 1541.  For VA purposes, the term "surviving spouse" is defined as a person (I) of the opposite sex of the Veteran; (II) whose marriage to the Veteran is valid under the law of the place where the parties resided at the time of marriage, or where the parties resided at the time the benefits accrued; (III) who lived with the Veteran continuously from the date of marriage to the date of death, except where the separation was procured by, or due to the misconduct of, the Veteran without the fault of the spouse; and (IV) who has not since the death of the Veteran lived with a person of the opposite sex and openly and publicly held himself or herself out as such other person's spouse.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.  

Statutory and common law marriages are legal in the State of Alabama.  See Ala. Code § 30-1-9 (2011); Adams v. Boan, 559 So.2d 1084, 1086 (Ala. 1990).  In the State of Alabama, a properly obtained marriage license is required for a valid statutory marriage, while a valid common-law marriage requires the parties: (1) posses the capacity to make a marital contract; (2) have a present agreement or mutual consent to enter into a marital relationship;(3) recognize the existence of the marriage in public; and (3) cohabitate or mutually and openly assume the duties and obligations of marriage.  See Ala. Code § 30-1-9; Parks v. Martinson, 694 So.2d 1386, 1390 (Ala. 1997).  In the context of common law marriages, the courts have held that "[n]o words of assent are required [and] present intent is inferred from cohabitation and public recognition," and that parties may enter into a valid common law marriage after a legal divorce.  Walton v. Walton, 409 So.2d 858, 860-61 (Ala. 1982).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

At the outset, there is no dispute that the Veteran and the appellant are of the opposite sex and that, from approximately December 2004 until his death, the two continually resided together in the State of Alabama.  Further, the Board finds no evidence that, since the Veteran's death in December 2005, the appellant has held herself openly and publicly as the spouse of any other person.  Accordingly, the determinative question is whether there was a valid marriage between the Veteran and the appellant and the Board's analysis to follow will center on this issue. 

	Background and Merits

Based on all of the evidence of record, the Board finds that, for VA purposes, the Veteran and the appellant were legally married according to the law of the State of Alabama in approximately December 2004 and continually resided together from this time until his death.  

The Veteran and the appellant were statutorily married in June 1969, as detailed by a Marriage License issued by the State of Alabama.  A November 1969 birth certificate confirms that the marriage produced a single child; however, a June 1988 judgment of divorce dissolved the marriage.  

In an October 2006 statement, as well as in numerous other communications, the appellant stated that, in approximately December 2004, she and the Veteran reconciled and openly, publicly and continuously lived as husband-and-wife, until his December 2005 death.  The evidence of record, to include correspondences and official court documents, reflect the appellant's continued usage of the Veteran's surname.  Further, the claims folder contains financial records pertaining to accounts the Veteran and the appellant maintained jointly, to include checks and banking transaction authorization forms.  The appellant has also presented records concerning the Veteran's final care and expenses that denote her as the responsible party.  Based on this evidence and presented with no evidence to the contrary, the Board finds that, in approximately December 2005, the evidence strongly suggests that the parties entered into a valid common-law marriage under the laws of the State of Alabama.  See Walton, 209 So.2d at 860-61; see also 38 C.F.R. § 3.205(b).  Moreover, the Board finds the appellant's statements to be competent credible and highly probative as to the matter at hand.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible.").

A September 2006 statement from Reverend P. H., conveys that the Veteran and the appellant were married in accordance with the Catholic Church's Rite of Marriage and subsequently separated; however, prior to his December 2005 death, the appellant and the Veteran had resumed living openly and publicly as husband-and-wife.  The appellant has also submitted statements from her mother and sister, respectively dated in August 2006 and March 2007, which reflects that, from approximately December 2004, the Veteran and the appellant openly, publicly and continuously resided as husband-and-wife.  As the lay statements relate to matters within the knowledge of the providers and relate to matters relevant to pertinent circumstances, the statements provide competent evidence in favor of the appellant's claim.  38 C.F.R. §§ 3.159(a)(2); 3.205(b).

The Board acknowledges that statements from the Veteran and of medical providers do not reflect a consistent characterization of his relationship with the appellant; however, it may be properly inferred that the parties intended to enter into a common-law marriage.  A November 2005 VA psychiatric examination, referring to the appellant as the Veteran's spouse and former spouse, is indicative of most of the medical evidence of record that was generated after December 2004.  However, in June 2005, the Veteran informed VA that all correspondences should be directed to the address he shared with the appellant in the State of Alabama and, in October 2005, he appointed the appellant with power of attorney over his affairs.  Considered on the whole, the Board finds these apparently conflicting statements do not sufficiently indicate that the parties did not into a valid common-law marriage and, at most, reflect the Veteran's knowledge of his legal divorce from the appellant in June 1988 (or that of medical care providers).  See Adams, 559 So.2d at 1087.  Accordingly, even in light of arguable conflicting accounts of marital status, the most probative evidence of record suggests that, in approximately December 2004, the Veteran and the appellant resumed living as husband-and-wife and the Board may properly infer the parties' intent to enter into such martial relationship by their open and public cohabitation.  Walton, 490 So.2d at 860.  

Furthermore, the parities possessed the requisite legal and medical capacity to enter into a marital contract.  The Board need not address whether either the Veteran or the appellant were married to another party or otherwise legally prevented from entering into a valid marital relationship in December 2004 because there is no evidence to support any such position and this has not been raised by the appellant.  See 38 C.F.R. §§ 3.205, 3.206, 3.207.  The Veteran was found incompetent for VA purposes in April 2003; however, a July 2004 VA examiner opined that the RO should consider reversing this determination, based on current examination findings, and a December 2005 VA examiner specifically opined that the Veteran was, in fact, competent for VA purposes.  In a rating action one day prior to his death, the RO revised its determination and found the Veteran competent for VA purposes, suggesting that the Veteran possessed the mental capacity to enter into a common-law marriage.  Further, in Cross v. Rudder, 380 So.2d 766 (Ala. 1979), the Supreme Court of Alabama made plain that, where there is a conflict between the presumption that a person found incompetent or insane continues to be incompetent until affirmative evidence is presented to the contrary and the presumption that a marriage is legal and valid, "the law will presume a good common-law marriage."  Id. at 773-74.  Thus, the Board finds that the Veteran and the appellant both possessed the requisite legal and mental capacity marry under the common-law in December 2004.    

The appellant has also presented a September 2006 final court settlement of the Veteran's estate and the certificate of the Veteran's death, both indicating her status as the Veteran's spouse at the time.  Significantly, in the State of Alabama the determination of a court of competent jurisdiction will be presumed correct, unless there is no credible evidence to support such determination.  See Lofton v. Estate of Weaver, 611 So.2d 335 (Ala. 1992); see also Waller v. Waller, 567 So.2d 869 (Ala. Civ. App. 1990).  The Board finds that the September 2006 court document reflect the finding of a competent Alabama State court that the appellant was married to the Veteran at the time of his death and as detailed above there is unquestionably competent and credible evidence to support this conclusion, requiring such finding be presumed correct.  Id.  

Although divorced in June 1988, this presented no impediment to the Veteran and the appellant entering into a common law marriage in the State of Alabama.  See Walton, 409 So.2d at 860-61.  The Board, resolving all reasonable doubt in her favor, finds the evidence to support the appellant's contention that, in approximately December 2004, she and the Veteran reconciled and continuously, openly and publicly resumed living together as husband-and-wife, sufficiently establishing the existence of a common-law marriage for VA benefits purposes.  See Walton, 409 So.2d at 860-61; see also 38 U.S.C.A. §103(a); 38 C.F.R. § 3.205(a)(6).  What is more, once there is a marriage, common law or ceremonial, the parties are legally married and relationship may only be terminated through official divorce proceedings and no corresponding proceedings of this nature are of record.  See Adams, 559 So.2d at 1087.  Therefore, to this extent, the Board finds that the appellant to be the Veteran's surviving spouse for VA purposes and her appeal is granted.  


ORDER

Recognition as the Veteran's surviving spouse for the purpose of basic eligibility to DIC, death pension, and accrued benefits is granted. 

REMAND

The appellant asserts that service connection is warranted for the cause of the Veteran's death.  She maintains that his death was due to service-connected disabilities, to include the argument his pancreatic cancer was a metastasis of his prostate cancer or was related to his service-connected prostate cancer.

The Veteran's death certificate indicates that he was an inpatient at a private medical facility at the time of his December 2005 death; however, none of his final private treatment records have been associated with the claims folder.  Additionally, an August 2005 VA examination report indicates that he was under private medical care for his pancreatic cancer, but the record does not reflect sufficient attempts to obtain all of these relevant records, nor have relevant VA treatment records generated after July 2002 been associated with the claims folder.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As such, the Board is without discretion and must associate these records with the file.  

Additionally, the Board finds that the July 2006 notice letter provided to the appellate in connection with her claim for the cause of the Veteran's death was deficient.  In the context of a claim of this nature, the United States Court of Appeals for Veterans Claims (Court) has held section 5103(a) notice must be tailored to the claim.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Id.  To date, the RO has not notified the appellant of each of the conditions for which service connection was in effect at the time of the Veteran's death.  Thus, the Board is without discretion and must remand the claim for proper notice. 

Finally, the certificate of the Veteran's death lists pancreatic cancer as the immediate cause of his death and the appellant maintains that this condition is related to the Veteran's service and/or a service-connected disability; however, VA has not obtained a relevant medical opinion on this matter.  Further, as detailed above, the Board has found there are likely a number of relevant records that are likely outstanding at this time.  Accordingly, as to comply with VA's duty to assist and to allow the Board to make a fully informed and accurate assessment of the matter at hand, VA must obtain a relevant additional medical evidence and opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history); see also McLendon v Principi, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the appellant that she may submit lay statements from individuals that had first-hand knowledge, and/or who were contemporaneously informed the Veteran's relevant pancreatic cancer, to include any possible relationship to military service or a service connected disability(ies).  She should be provided an appropriate amount of time to submit this lay evidence.

2.  The RO should send the appellant and her representative a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The letter should explain, what, if any, information and (medical and lay) evidence not previously provided to VA is necessary to substantiate the appellant's claim.  The notice should include (1) a statement of the conditions for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  The letter should indicate which portion of the evidence, if any, is to be provided by the appellant and which portion, if any, VA will attempt to obtain on her behalf. 

3.  The RO must contact the appellant, to ascertain any private or VA physician(s) and/or facility(ies) that provided the Veteran treatment related to pancreatic cancer, to at the time of his December 2005 death at the private Mercy Hospital Hospice.  The RO must also ascertain whether the Veteran received any VA or private treatment related to any service connected disability, to include but not limited to (I) prostate cancer, (II) posttraumatic stress disorder, (III) coronary artery disease, and (IV) hypertension, from July 2002 to December 2005.  Then, the RO shall undertake all appropriate efforts to attempt to obtain any indicated records.  All development efforts should be associated with the claims file. 

4.  After associating all outstanding records with the claims folder, arrange for the Veteran's claims folder to be reviewed by an appropriate VA examiner to determine the nature, extent and etiology of his pancreatic cancer.  The claims folder should be made available and reviewed by the examiner.  Then the VA examiner must respond to the following:

(I)  Identify all conditions that were either the principal or contributory cause of the Veteran's death;  

(II)  State whether it is as likely as not that any noted condition:

(a) had its onset during the Veteran's period of active military service;

(b) was caused by, or is related to, the Veteran's period of active military service, to include presumed herbicide exposure;

(c) had its onset within one-year of his July 1956 or May 1982 separation from military service, and

(d) was caused or aggravated by any of the Veteran's respectively service connected conditions, to include but not limited to prostate cancer.  In responding to this question, please state whether the Veteran's pancreatic cancer was a manifestation of his prostate cancer as well as whether his pancreatic cancer was caused or in any way related to his prostate cancer, to include increasing the likelihood that the Veteran would develop that disease.

The provided medical opinions must reflect the VA examiner's consideration of the medical and lay evidence of record, to include (I) the December 2005 certificate of the Veteran's death; (II) any December 2005 private final treatment records that may have been obtained and any other medical evidence deemed relevant, as well as acceptance of the Veteran's in-service exposure to herbicides.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  Then, readjudicate the appeal.  If the benefits sought on appeal remain denied, the appellant and her representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


